Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 1 of 43



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-62412-BLOOM/Valle

  INTERIM HEALTHCARE, INC.,

          Plaintiff,

  v.

  INTERIM HEALTHCARE OF SOUTHEAST
  LOUISIANA, INC., INTERIM
  HEALTHCARE HOSPICE, INC.,
  and JULIA BURDEN, individually,

         Defendants.
  _____________________________________/

                                          OMNIBUS ORDER

         THIS CAUSE is before the Court upon Defendants Interim Healthcare Hospice, Inc. (“IH

  Hospice”) and Julia Burden’s (“Burden”) (collectively, “Defendants”)1 Motion to Dismiss

  Plaintiff’s Complaint and/or Motion to Transfer Venue Under 28 U.S.C. § 1404, ECF No. [40]

  (“Motion to Dismiss”), and accompanying Memorandum of Law, ECF No. [41]; Plaintiff Interim

  Healthcare, Inc.’s (“Plaintiff”) Motion for a Preliminary Injunction, ECF No. [30] (“Preliminary

  Injunction Motion”); and Defendants’ Amended Motion to Stay Proceedings Pending Ruling on

  Motion to Dismiss, ECF No. [33] (“Motion to Stay”), (collectively, the “Motions”). The Court has

  carefully reviewed the Motions, all opposing and supporting submissions, the record in this case,

  the applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion to

  Dismiss is denied; the Preliminary Injunction Motion is granted in part and denied in part

  consistent with this Order; and the Motion to Stay is denied.


  1
    There is one additional named Defendant in this case, Interim Healthcare of Southeast Louisiana, Inc.
  (“IHSL”), against whom this action is stayed due to its ongoing bankruptcy proceedings. See ECF No. [21]
  (notice of bankruptcy regarding IHSL); ECF No. [27].
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 2 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


      I. BACKGROUND

          Plaintiff initiated this action on September 27, 2019, against IHSL and Burden as the sole

  shareholder and operator of IHSL. ECF No. [1]. On November 8, 2019, Plaintiff moved for a

  preliminary injunction against IHSL and Burden, seeking to assume operation and control of

  IHSL’s hospice business and to obtain IHSL’s Hospice License and Medicare provider number.

  ECF No. [19]. On November 22, 2019, however, Plaintiff filed a Notice of Bankruptcy Proceeding,

  ECF No. [21], indicating that, on November 19, 2019, IHSL filed a Chapter 11 Voluntary Petition

  (Non-Individual) in U.S. Bankruptcy Court for the Eastern District of Louisiana. Based on this

  Notice, on December 17, 2019, the Court stayed the case against IHSL and Burden, as the

  shareholder and operator of IHSL, pending the conclusion of IHSL’s bankruptcy case. ECF No.

  [27]. Accordingly, the case was administratively closed.

          Plaintiff also initiated an action against IH Hospice and Burden, as the sole shareholder

  and operator of IH Hospice, on November 26, 2019, under case number 19-cv-62932. See Interim

  Healthcare, Inc. v. Interim Healthcare Hospice, Inc., No. 19-cv-62932, ECF No. [1] (“IHH”). On

  February 12, 2020, IHH was transferred to the undersigned and consolidated with the instant case

  number. See IHH, No. 19-cv-62932, ECF Nos. [25] & [26]. The instant Motions address the

  consolidated proceedings against IH Hospice and Burden, as the sole shareholder and operator of

  IH Hospice.2

          The Complaint alleges as follows:

                  8. [Plaintiff] is the franchisor of the Interim Healthcare and Hospice
          franchise system that provides nursing, therapy and non-medical home care,
          hospice and healthcare staffing services through over 300 franchisees throughout
          the United States.
                  9. [Plaintiff] owns the mark “Interim Healthcare Hospice”, which is
          registered on the United States Patent and Trademark Office’s Principal Register at

  2
   For ease of reference, the Court will cite documents filed on the docket under the instant case number,
  and not those filed on the docket in IHH, the remainder of this Order.


                                                     2
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 3 of 43
                                                            Case No. 19-cv-62412-BLOOM/Valle


       No. 4,428,294. [Plaintiff] also owns the marks “Interim” and “Interim Healthcare”,
       which are registered on the United States Patent and Trademark Office’s Principal
       Register of Trademarks at Nos. 1,763,176 and 1,910,368, respectively (collectively,
       [Plaintiff’s] trademarks are called the “Proprietary Marks”). [Plaintiff] has
       continually used and advertised the Proprietary Marks throughout the country.

                                  The Franchise Agreements

               10. Interim franchisees are licensed to use [Plaintiff’s] Proprietary Marks to
       operate under [Plaintiff’s] business system pursuant to the terms and conditions of
       the [Plaintiff’s] franchise agreement entered into between each franchisee and
       [Plaintiff] itself.
               11. Interim franchisees are also licensed to use [Plaintiff’s] proprietary
       business policies, trade secrets, procedures, standards, and ad specifications for
       operations, all of which are disclosed to Interim franchisees in confidence.
               12. Under each franchise agreement, Interim franchisees must pay
       [Plaintiff] an initial franchise fee and ongoing, monthly royalty fees.
               13. On May 11, 1970, Personnel Pool of America, Inc. (“PPA”) and
       Personnel Pool of New Orleans, Inc. (“PPNO”) entered into a franchise agreement
       (the “New Orleans Franchise Agreement”) under which PPNO was granted the
       right and undertook the obligation to operate an “Interim Healthcare” franchise in
       several Parishes in and around New Orleans, Louisiana. PPA assigned the New
       Orleans Franchise Agreement to [Plaintiff] and PPNO subsequently assigned the
       New Orleans Franchise Agreement to Interim Healthcare of New Orleans, Inc.
       (“IHNO”). On May 1, 2012, IHNO assigned the New Orleans Franchise Agreement
       to Interim Healthcare of Southeast Louisiana, Inc. (“IHSL”), an entity owned and
       controlled by Burden (the “Assignment”). A true and correct copy of the New
       Orleans Franchise Agreement and the Assignment are attached as Exhibit “A.”
               14. In conjunction with the New Orleans Franchise Agreement, Burden
       executed a personal guarantee and agreed to be bound by Sections 18 and 27 of the
       New Orleans Franchise Agreement (the “New Orleans Guaranty”). See Exhibit
       “A.”
               15. On March 12, 2012, [Plaintiff] and IHNO entered into a franchise
       agreement (the “Livingston Franchise Agreement”) pursuant to which IHNO was
       granted the right and undertook the obligation to operate an “Interim Healthcare”
       franchise in several Parishes in and around Livingston Parish, Louisiana. A true
       and correct copy of the Livingston Franchise Agreement is attached as Exhibit “B.”
       In 2013, the charter of IHNO was revoked by the State of Louisiana. Since then,
       the Livingston Franchise Agreement has been operated by IHSL, [IH Hospice,] and
       Burden with the consent of [Plaintiff].
               16. In conjunction with the Livingston Franchise Agreement, Burden
       executed a personal guarantee and agreed to be bound by “the covenants and
       conditions of Sections 10, 15 and 20.5” of the Livingston Franchise Agreement (the
       “Livingston Guaranty”). See Exhibit B. The New Orleans Guaranty and the
       Livingston Guaranty are collectively referred to as the “Guarantees.”




                                                 3
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 4 of 43
                                                            Case No. 19-cv-62412-BLOOM/Valle


               17. [IH Hospice], Burden and IHSL have held themselves out as the
       successors of IHNO and they have performed under, and enjoyed the benefits of,
       the Livingston Franchise Agreement. Accordingly, [IH Hospice], Burden and IHSL
       have adopted the terms of the Livingston Franchise Agreement and are liable to
       Interim for all of IHNO’s obligations thereunder. The Livingston Franchise
       Agreement and the New Orleans Franchise Agreement are collectively referred to
       as the “Franchise Agreements.”
               18. Pursuant to Section 19 of the New Orleans Franchise Agreement (as
       amended by the Addendum dated December 9, 2004) and Section 11.1 of the
       Livingston Franchise Agreement, [IH Hospice] was required to pay to [Plaintiff] a
       weekly service charge equal to: (1) three and one quarter percent of their weekly
       Medicare and Medicaid sales; and (2) five and one quarter percent of their weekly
       sales other than Medicare and Medicaid sales.
               19. Pursuant to the Franchise Agreements, any amounts not paid when due
       to Interim within five days of the due date incur a late fee of $25. Furthermore, any
       amounts not paid within thirty days of being due under the Livingston Franchise
       Agreement shall accrue interest at the lesser of: (1) one and one-half percent per
       month; or (2) the maximum interest rate allowed by applicable law.
               20. Section 30 of the New Orleans Franchise Agreement provides that:

              Upon any such termination, [Plaintiff] shall have the immediate
              right to place its employees upon the premises of Franchisee for the
              purpose of continuing the operation of the business for the benefit
              of [Plaintiff]. Franchisee agrees to turn over to [Plaintiff] the names
              of all of its customers and the names of all of its permanent and
              temporary employees, and any manuals furnished or made available
              to it by [Plaintiff]. Franchisee further agrees that, upon any such
              termination, it will no longer do business as a corporation under, or
              use as an assumed or registered trade name, the names set forth in
              Paragraph l(b) hereof and, Franchisee agrees to execute, or cause to
              be executed, such document or documents and to take such further
              steps as may be necessary so as to entitle [Plaintiff] to exercise the
              sole rights of use and ownership with respect to any of [Plaintiff’s]
              trade names, trademarks or service marks.

              21. Section 17.1 of the Livingston Franchise Agreement, pursuant to which
       hospice services were provided, states in pertinent part:

              Upon expiration or termination of this Agreement for any reason,
              including the rejection of this contract by Franchisee in connection
              with any bankruptcy proceedings filed by or against Franchisee,
              Franchisee’s right to use plans, methods and procedures of
              [Plaintiff] together with the trade names, trademarks, and/or service
              marks, now or hereafter licensed or acquired, and any derivatives
              thereof, shall immediately cease, and Franchisee shall immediately
              discontinue the use thereof . . .



                                                4
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 5 of 43
                                                         Case No. 19-cv-62412-BLOOM/Valle



              22. In addition, Section 17.2 of the Livingston Franchise Agreement,
       pursuant to which hospice services were provided, states:

              Upon any such expiration or other termination, [Plaintiff] shall have
              the immediate right to place its employees, or those of its designee,
              upon the premises of Franchisee for the purpose of continuing the
              operation of the Franchise Business for the benefit of [Plaintiff].
              Franchisee agrees to turn over to [Plaintiff], and to no other party
              without the express written consent of [Plaintiff], the names,
              addresses and telephone numbers of all of the customers and the
              permanent and temporary employees of the Franchise Business (all
              of which information Franchisee hereby acknowledges has been co-
              developed by [Plaintiff] and Franchisee during the term of this
              Agreement, and which Franchisee has been authorized by [Plaintiff]
              to use only in connection with a business operated pursuant to the
              terms and conditions set forth in this Agreement), and any manuals
              furnished or made available to it by [Plaintiff]. Franchisee further
              agrees to execute and deliver to [Plaintiff] any and all
              instruments necessary to effect assignment or other transfer of
              its telephone number(s), telephone directory listing agreement(s),
              office lease(s), office equipment lease(s) and all licenses, permits,
              certificates of need or other authorizations (or the rights
              thereto) which [Plaintiff] elects to assume, to [Plaintiff] or its
              designee upon [Plaintiff’s] written demand therefor.
       (Emphasis added).
              23. In addition, Section 17.3 of the Livingston Franchise Agreement,
       pursuant to which hospice services were provided, states in pertinent part:

             Franchisee further agrees that, upon such expiration or other
             termination, it will no longer do business as a corporation under, or
             use as an assigned or registered trade name, the name Interim
             Healthcare, or any other trade name, trademark or service mark
             hereafter licensed by or acquired from [Plaintiff], and Franchisee
             agrees to execute or cause to be executed, such document or
             documents and to take such further steps as may be necessary so as
             to cease all such trade names, trademarks or service marks.
             [Plaintiff] shall have the right to apply to a court of competent
             jurisdiction for an injunction to restrain Franchisee from continuing
             to use the aforesaid names as part of its corporate or assumed name
             and from using any trade name, trademark or service mark
             authorized by [Plaintiff] in this Agreement or elsewhere, or any
             derivatives thereof, and Franchisee agrees that such court may
             decree the payment by Franchisee of all reasonable attorney’s fees
             and costs incurred by [Plaintiff] in any such proceeding.




                                              5
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 6 of 43
                                                           Case No. 19-cv-62412-BLOOM/Valle


               24. Further, pursuant to Section 10(b) of the Livingston Franchise
       Agreement, [IH Hospice] and Burden agreed that, for the term of the Livingston
       Franchise Agreement and a period of eleven months thereafter, they would not
       engage in any business or activity competitive to the business of providing, among
       other things, hospice services and home healthcare services, or assist a competitor
       in any way to provide such services within a radius of one hundred miles of any
       Interim franchisee or affiliate.
               25. Section 20.5 of the Livingston Franchise Agreement provides that if
       [Plaintiff] commences an action to enforce any term or condition of the Franchise
       Agreements, or as a result of a breach or alleged breach of any term or condition of
       the Franchise Agreements, the non-prevailing party would pay to the prevailing
       party the reasonable attorney’s fees, costs and expenses incurred in connection with
       the prosecution of such action.
               26. Burden agreed to personally be liable for any attorney’s fees award
       pursuant to Section 20.5 of the Livingston Franchise Agreement under the
       Livingston Guaranty.

                                 The Interim Hospice Services

              27. Paragraph 1(c)(iii) of the Livingston Franchise Agreement provided
       IHSL and Burden the right to offer hospice services.
              28. On January 9, 2013, Burden registered [IH Hospice] with the office of
       the Louisiana Secretary of State for the purposes of providing hospice services
       under the Livingston Franchise Agreement.
              29. On May 14, 2019, the Louisiana Department of Health and Hospitals
       issued a license (License No. 363) to [IH Hospice] for hospice services (the
       “Hospice License”).
              30. At all relevant times, [IH Hospice] has enjoyed the benefit of the
       Franchise Agreements, operated under [Plaintiff’s] Proprietary Marks, and has
       been the sole provider of hospice services permitted thereunder.

                      Defendants’ Breach of the Franchise Agreements

                31. On May 2, 2018, [Plaintiff] served IHSL with notice of default for
       failure to make certain payments due under the New Orleans Franchise Agreement
       in the amount of $294,384 and $6,855.91 due under the Livingston Franchise
       Agreement (the “Notice of Default”). The Notice of Default provided IHSL with
       ten days to cure the defaults.
                32. IHSL failed to cure the defaults and on May 17, 2018, [Plaintiff] served
       IHSL with a notice (the “Letter of Understanding”) that it was conditionally
       extending the cure period with the condition that IHSL pay $2,500 due in June, July
       and August 2018, and then pay $5,000 per month thereafter until all amounts due
       under the Franchise Agreements were paid in full. IHSL executed the Letter of
       Understanding and returned it to [Plaintiff]. A true and correct copy of the Letter
       of Understanding is attached as Exhibit “C.”




                                                6
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 7 of 43
                                                              Case No. 19-cv-62412-BLOOM/Valle


               33. Although IHSL made all three $2,500 payments due under the Letter of
       Understanding and proceeded to make another three of the $5,000 payments, IHSL
       breached the Letter of Understanding by failing to make the remaining $5,000
       payments.
               34. [IH Hospice’s] failure to pay the amount due under the Franchise
       Agreements on hospice service sales in a timely manner constitutes a material
       default of the Franchise Agreements.

             Termination of the Franchise Agreements and Breach of the Post-
                                 Termination Obligations

               35. As a result of IHSL’s breaches of the Franchise Agreements and the
       Letter of Understanding, Interim terminated the Franchise Agreements on August
       20, 2019 (“Termination Date” and “Termination Notice”). The Termination Notice
       is attached as Exhibit “D.”
               36. Thereafter, [Plaintiff] provided Burden and her entities with a
       conditional right to continue operating while the parties negotiated a potential
       resolution of the dispute.
               37. Such efforts to negotiate amicable resolution failed and, on October 28,
       2019, [Plaintiff] reiterated the termination of the Franchise Agreements and
       demanded compliance with [Plaintiff’s] post-termination right to step in and
       operate the business as set forth in Section 17.2 of the Livingston Franchise
       Agreement and Section 30 of the New Orleans Franchise Agreement.
               38. Burden and her entities refused to cooperate with [Plaintiff] as required
       under the Franchise Agreements and on October 28, 2019, [Plaintiff] served notice
       demanding that IHSL fulfill its contractual obligations (the “Demand Notice”). A
       true and correct copy of the Demand Notice is attached as Exhibit “E.”
               39. On November 19, 2019, IHSL filed a voluntary petition for Chapter 11
       bankruptcy in the U.S. Bankruptcy Court for the Eastern District of Louisiana, No.
       19-13127. Neither Burden nor [IH Hospice] have sought bankruptcy protection.
               40. Defendants failed and refused, and continue to fail and refuse, to
       cooperate with [Plaintiff] as required by Section 17.2 and 30 of the respective
       Franchise Agreements.
               41. [Plaintiff] is owed a total of $425,112.43 in unpaid fees due under the
       Franchise Agreements, a portion of which is royalty and interest on hospice services
       sales made by [IH Hospice] under [Plaintiff’s] Proprietary Marks and business
       system under the Franchise Agreements.
               42. [IH Hospice] and Burden continue to offer hospice services under the
       Interim name and proprietary business system (the “Competitive Business”).
               43. Upon information and belief, [IH Hospice] and Burden intend to sell or
       otherwise transfer the [IH Hospice] business and/or the Hospice License.
               44. [IH Hospice], which derives its operational authority from the
       Livingston Agreement, breached its obligation to permit [Plaintiff] to step in and
       operate the business for [Plaintiff’s] benefit and to assign to [Plaintiff] the licenses,
       permits, certificates of need and other authorizations, including the assignment of




                                                  7
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 8 of 43
                                                                  Case No. 19-cv-62412-BLOOM/Valle


          the Hospice License and [IH Hospice’s] Medicare provider number, which are
          necessary for the continued operation of the Interim hospice business.

  ECF No. [30-1] at 6-13, ¶¶ 8-44 (footnotes omitted).

          The Complaint asserts five counts: Count I (Breach of Contract and Accounting – Past Due

  Royalties); Count II (Breach of Implied Contract – Past Due Royalties); Count III (Breach of

  Contract – Noncompete); Count IV (Trademark Infringement and Unfair Competition); and Count

  V (Breach of Contract – Relief to Require Transfer of Medicare and Related Licenses). See

  generally ECF No. [30-1] at 4-21.

          On December 26, 2019, Defendants filed their Motion to Dismiss. ECF Nos. [40] & [41].3

  Plaintiff filed a Response in Opposition on January 9, 2020, ECF No. [42], to which Defendants

  filed a Reply on January 14, 2020, ECF No. [43]. Then, on March 3, 2020, Plaintiff filed its

  Preliminary Injunction Motion. ECF No. [30]. Defendants filed their Response to the Preliminary

  Injunction Motion on March 23, 2020, ECF No. [37], and Plaintiff filed a Reply on March 30,

  2020, ECF No. [39]. Finally, On March 11, 2020, Defendants moved to stay the instant action

  pending the Court’s ruling on the Motion to Dismiss, ECF No. [33], which Plaintiff responded to

  on March 25, 2020, ECF No. [38]. The Motions are ripe for review and the Court will address each

  Motion individually.




  3
    The Motion to Dismiss was originally filed in case number 19-cv-62932. See ECF Nos. [7], [8], & [9].
  On May 1, 2020, after the two cases were consolidated, the Motion to Dismiss was refiled in the instant
  case to be ruled on alongside the Preliminary Injunction Motion and the Motion to Stay. See ECF Nos. [40],
  [41], [42], & [43].


                                                      8
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 9 of 43
                                                                    Case No. 19-cv-62412-BLOOM/Valle


      II. LEGAL STANDARD

      A. MOTION TO DISMISS

          1. Rule 12(b)(1) Motion

          A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(1)

  challenges the district court’s subject-matter jurisdiction and takes one of two forms: a “facial

  attack” or a “factual attack.” Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990). “A

  ‘facial attack’ on the complaint ‘require[s] the court merely to look and see if [the] plaintiff has

  sufficiently alleged a basis of subject matter jurisdiction, and the allegations in his complaint are

  taken as true for the purposes of the motion.’” McElmurray v. Consol. Gov’t of Augusta-Richmond

  Cty., 501 F.3d 1244, 1251 (11th Cir. 2007) (quoting Lawrence, 919 F.2d at 1529). “A ‘factual

  attack,’ on the other hand, challenges the existence of subject matter jurisdiction based on matters

  outside the pleadings.” Kuhlman v. United States, 822 F. Supp. 2d 1255, 1256-57 (M.D. Fla. 2011)

  (citing Lawrence, 919 F.2d at 1529); see also Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys.,

  Inc., 524 F.3d 1229, 1233 (11th Cir. 2008) (“[A] factual attack on a complaint challenges the

  existence of subject matter jurisdiction using material extrinsic from the pleadings, such as

  affidavits or testimony.”). “Plaintiff bears the burden of proving the existence of subject matter

  jurisdiction.” Desporte-Bryan v. Bank of Am., 147 F. Supp. 2d 1356, 1360 (S.D. Fla. 2001) (citing

  Boudreau v. United States, 53 F.3d 81, 82 (5th Cir. 1995)).4

          “In assessing the propriety of a motion for dismissal under Fed. R. Civ. P. 12(b)(1), a

  district court is not limited to an inquiry into undisputed facts; it may hear conflicting evidence

  and decide for itself the factual issues that determine jurisdiction.” Colonial Pipeline Co. v.



  4
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
  Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit decided prior
  to October 1, 1981.


                                                        9
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 10 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


  Collins, 921 F.2d 1237, 1243 (11th Cir. 1991). As such, “[w]hen a defendant properly challenges

  subject matter jurisdiction under Rule 12(b)(1) the district court is free to independently weigh

  facts, and ‘may proceed as it never could under Rule 12(b)(6) or Fed. R. Civ. P. 56.’” Turcios v.

  Delicias Hispanas Corp., 275 F. App’x 879, 880 (11th Cir. 2008) (quoting Morrison v. Amway

  Corp., 323 F.3d 920, 925 (11th Cir. 2003)).

         2. Rule 12(b)(2) Motion

         On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

  Procedure 12(b)(2), the plaintiff bears the burden of establishing a prima facie case of personal

  jurisdiction. Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357, 1360

  (11th Cir. 2006). The district court must accept the facts alleged in the complaint as true to the

  extent they are uncontroverted by the defendant’s affidavits. S & Davis Int’l, Inc. v. Republic of

  Yemen, 218 F.3d 1292, 1303 (11th Cir. 2000).

         “Once the plaintiff pleads sufficient material facts to form a basis for in personam

  jurisdiction, the burden shifts to the defendant to challenge plaintiff’s allegations by affidavits or

  other pleadings.” Carmouche v. Carnival Corp., 36 F. Supp. 3d 1335, 1388 (S.D. Fla. 2014), aff’d

  sub nom. Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201 (11th Cir. 2015). A defendant

  challenging personal jurisdiction must present evidence to counter the plaintiff’s allegations.

  Internet Sols. Corp. v. Marshall, 557 F.3d 1293, 1295 (11th Cir. 2009). “Where . . . the Defendant

  submits affidavit(s) to the contrary, the burden traditionally shifts back to the plaintiff to produce

  evidence supporting jurisdiction.” Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264,

  1269 (11th Cir. 2002); see also Internet Sols. Corp., 557 F.3d at 1295; Cable/Home Commc’n

  Corp. v. Network Prods., Inc., 902 F.2d 829, 855 (11th Cir. 1990). If the defendant makes a

  sufficient showing of the inapplicability of the long-arm statute, “the plaintiff is required to




                                                   10
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 11 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


  substantiate the jurisdictional allegations in the complaint by affidavits or other competent proof,

  and not merely reiterate the factual allegations in the complaint.” Polskie Linie Oceaniczne v.

  Seasafe Transp. A/S, 795 F.2d 968, 972 (11th Cir. 1986); see also Future Tech. Today, Inc. v. OSF

  Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000). Conclusory statements, “although

  presented in the form of factual declarations, are in substance legal conclusions that do not trigger

  a duty for Plaintiffs to respond with evidence of their own supporting jurisdiction.” Posner v. Essex

  Ins. Co., 178 F.3d 1209, 1215 (11th Cir. 1999).

         Where the evidence conflicts, the district court must construe all reasonable inferences in

  favor of the plaintiff. See PVC Windoors, Inc. v. Babbitbay Beach Const., N.V., 598 F.3d 802, 810

  (11th Cir. 2010). Likewise, “[w]hen there is a battle of affidavits placing different constructions

  on the facts, the court is inclined to give greater weight, in the context of a motion to dismiss, to

  the plaintiff’s version . . . particularly when the jurisdictional questions are apparently intertwined

  with the merits of the case.” Delong Equip. Co. v. Wash. Mills Abrasive Co., 840 F.2d 843, 845

  (11th Cir. 1988) (internal quotations and alterations omitted). “But, when the plaintiff offers no

  competent evidence to the contrary, a ‘district court may find that the defendant’s unrebutted

  denials [are] sufficient to negate plaintiff’s jurisdictional allegations.’” Serra-Cruz v. Carnival

  Corp., 400 F. Supp. 3d 1354, 1357 (S.D. Fla. 2019) (citing Zapata v. Royal Caribbean Cruises,

  Ltd., No. 12-cv-21897, 2013 WL 1100028, at *2 (S.D. Fla. Mar. 15, 2013)).

         Additionally, because “the extent of the long-arm statute is governed by Florida law,

  ‘federal courts are required to construe it as would the Florida Supreme Court.’” Cable/Home

  Commc’n Corp., 902 F.2d at 856 (quoting Oriental Imps. & Exps., Inc. v. Maduro & Curiel’s

  Bank, N.V., 701 F.2d 889, 890-91 (11th Cir. 1983)). “Absent some indication that the Florida

  Supreme Court would hold otherwise, [federal courts] are bound to adhere to decisions of its




                                                    11
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 12 of 43
                                                                  Case No. 19-cv-62412-BLOOM/Valle


  intermediate courts.” Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 627 (11th Cir. 1996)

  (citing Polskie Linie Oceaniczne, 795 F.2d at 970). “[T]he long-arm statute must be strictly

  construed, and any doubts about the applicability of the statute are resolved in favor of the

  defendant and against a conclusion that personal jurisdiction exists.” Gadea v. Star Cruises, Ltd.,

  949 So. 2d 1143, 1150 (Fla. 3d DCA 2007) (citing Seabra v. Int’l Specialty Imp., Inc., 869 So. 2d

  732, 733 (Fla. 4th DCA 2004)).

          3. Rule 12(b)(3) Motion & Transfer of Venue Pursuant to 28 U.S.C. § 1404(a)

          When a defendant objects to venue under Rule 12(b)(3), the plaintiff bears the burden of

  showing that the venue selected is proper. See Delong Equip. Co., 840 F.2d at 845 (explaining that

  the plaintiff must make “only a prima facie showing of venue”); see also BP Prods. N. Am., Inc.

  v. Super Stop 79, Inc., 464 F. Supp. 2d 1253, 1256 (S.D. Fla. 2006). “The facts as alleged in the

  complaint are taken as true, to the extent they are uncontroverted by defendants’ affidavits.”

  Delong Equip. Co., 840 F.2d at 845. The court may also consider facts outside the complaint to

  determine whether venue is proper. See Wai v. Rainbow Holdings, 315 F. Supp. 2d 1261, 1268

  (S.D. Fla. 2004). In examining the record, the court must draw all reasonable inferences and

  resolve all factual conflicts in favor of the plaintiff. Id.

          Generally, venue in federal civil actions is governed by 28 U.S.C. § 1391. “Pursuant to

  § 1391(b), venue is proper in: (1) a judicial district in which any defendant resides, if all defendants

  are residents of the state in which the district is located; (2) a judicial district in which a substantial

  part of the events or omissions giving rise to the claim occurred, or a substantial part of property

  that is the subject of the action is situated; or (3) if there is no district in which an action may

  otherwise be brought as provided in this section, any judicial district in which any defendant is

  subject to the court’s personal jurisdiction with respect to such action.” TMJ Practice Mgmt.




                                                      12
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 13 of 43
                                                                  Case No. 19-cv-62412-BLOOM/Valle


  Assocs., Inc. v. Curran, No. 16-81903-CIV, 2017 WL 3130421, at *3 (S.D. Fla. July 24, 2017). If

  venue is improper, the district court “shall dismiss, or if it be in the interest of justice, transfer such

  case to any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).

          “[A]cknowledging that venue may be proper in two or more districts, the Eleventh Circuit

  has stated that ‘only the events that directly give rise to a claim are relevant’ and that ‘of the places

  where the events have taken place, only those locations hosting a ‘substantial part’ of the events

  are to be considered.’” TMJ Practice Mgmt. Assocs., Inc., 2017 WL 3130421, at *3 (footnote

  omitted) (quoting Jenkins Brick Co. v. Bremer, 321 F.3d 1366, 1371 (11th Cir. 2003)). “[O]nly

  those acts and omissions that have a close nexus to the wrong” are relevant in the venue analysis.

  Jenkins Brick Co., 321 F.3d at 1372. In conducting this analysis, “the proper focus of the venue

  inquiry is on the relevant activities of the Defendants.” Hemispherx Biopharma, Inc. v. MidSouth

  Capital, Inc., 669 F. Supp. 2d 1353, 1357 (S.D. Fla. 2009); see also TMJ Practice Mgmt. Assocs.,

  Inc., 2017 WL 3130421, at *3 n.2 (“[I]n accordance with Eleventh Circuit precedent, the Court

  must focus its venue analysis not on all aspects of the relationships between the parties, but on the

  location of the acts and omissions giving rise to the claims asserted, those actions with a close

  nexus to the wrong.”).

      B. MOTION FOR PRELIMINARY INJUNCTION

          “A preliminary injunction may be issued to protect the plaintiff from irreparable injury and

  to preserve the district court’s power to render a meaningful decision after a trial on the merits.”

  Canal Auth. of the State of Fla. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974); see also Ne. Fla.

  Chapter of Ass’n of Gen. Contractors of Am. v. City of Jacksonville, Fla., 896 F.2d 1283, 1285

  (11th Cir. 1990) (“NE Fla. CAGC of Am.”) (“The basis of injunctive relief in the federal courts has

  always been irreparable harm and inadequacy of legal remedies.” (quoting Sampson v. Murray,




                                                      13
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 14 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


  415 U.S. 61, 90 (1974))). District courts ultimately have discretion on whether or not to grant a

  preliminary injunction. Callaway, 489 F.2d at 572. However, “a preliminary injunction is an

  extraordinary and drastic remedy which should not be granted unless the movant clearly carries

  the burden of persuasion.” Id. at 573. A “preliminary injunction ‘is not the same as an adjudication

  on the merits,’ but is merely a device created to preserve the rights of the parties until a

  determination can be made on the merits.” Sandy’s Cafe, LLC, 2018 WL 3413042, at *19 (quoting

  Tipsey McStumbles, LLC, v. Griffin, No. CV 111-053, 2011 WL 13217129, *1 n.1 (S.D. Ga. Aug.

  2, 2011)); see also Augusta Video, Inc. v. Augusta-Richmond Cty., Ga., 249 F. App’x 93, 98 n.4

  (11th Cir. 2007).

         A movant must prove four factors in order to establish that a preliminary injunction is

  appropriate: (1) “a substantial likelihood of success on the merits,” (2) “that the preliminary

  injunction is necessary to prevent irreparable injury,” (3) “that the threatened injury outweighs the

  harm the preliminary injunction would cause the other litigant,” and (4) “that the preliminary

  injunction would not be averse to the public interest.” Chavez v. Fla. SP Warden, 742 F.3d 1267,

  1271 (11th Cir. 2014) (citing Parker v. State Bd. of Pardons & Paroles, 275 F.3d 1032, 1034-35

  (11th Cir. 2001)).

         Preliminary injunctions are “customarily granted on the basis of procedures that are less

  formal and evidence that is less complete than in a trial on the merits. A party thus is not required

  to prove his case in full at a preliminary-injunction hearing.” Univ. of Tex. v. Camenisch, 451 U.S.

  390, 395 (1981) (citation omitted). As such, “all of the well-pleaded allegations [in a movant’s]

  complaint and uncontroverted affidavits filed in support of the motion for a preliminary injunction

  are taken as true.” Elrod v. Burns, 427 U.S. 347, 350 n.1 (1976). Further, in reviewing a motion

  for preliminary injunction, “a district court may rely on affidavits and hearsay materials which




                                                   14
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 15 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


  would not be admissible evidence for a permanent injunction, if the evidence is ‘appropriate given

  the character and objectives of the injunctive proceeding.’” Levi Strauss & Co. v. Sunrise Int’l

  Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (quoting Asseo v. Pan Am. Grain Co., 805 F.2d

  23, 26 (1st Cir. 1986)). “When considering a motion for preliminary injunction, a district court

  may assess the relative strength and persuasiveness of the evidence presented by the parties, and

  is not required to resolve factual disputes in favor of the non-moving party.” Sandy’s Cafe, LLC v.

  Santiago, No. 18-10007-CIV, 2018 WL 3413042, at *20 (S.D. Fla. June 5, 2018) (citing Imaging

  Business Machines, LLC. v. BancTec, Inc., 459 F.3d 1186, 1192 (11th Cir. 2006)).

     C. MOTION TO STAY

         “The District Court has broad discretion to stay proceedings as an incident to its power to

  control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Ortega Trujillo v.

  Conover & Co. Commc’ns, Inc., 221 F.3d 1262, 1264 (11th Cir. 2000). A court may enter a stay

  to promote judicial economy, reduce confusion or prejudice, and prevent possibility of inconsistent

  resolutions. Am. Mfrs. Mut. Ins. Co. v. Edward D. Stone, Jr. & Assocs., 743 F.2d 1519, 1525 (11th

  Cir. 1984). “Courts consider the relative prejudice and hardship ‘worked on each party if a stay is

  or is not granted,’ and general efficiency.” Ferrer v. Bayview Loan Servicing, LLC, No. 15-20877-

  CIV, 2015 WL 12765420, at *1 (S.D. Fla. Aug. 27, 2015) (quoting Fitzer v. Am. Inst. of Baking,

  Inc., No. 209-cv-169, 2010 WL 1955974 (S.D. Ga. May 13, 2010)). “A stay of proceedings . . . . is

  based on a balancing test in which the movant bears the burden of showing either ‘a clear case of

  hardship or inequity’ if the case proceeds, or little possibility the stay will harm others.” Dunn v.

  Air Line Pilots Ass’n, 836 F. Supp. 1574, 1584 (S.D. Fla. 1993) (quoting Landis v. N. Am. Co.,

  299 U.S. 248, 254-55 (1936)), aff’d, 193 F.3d 1185 (11th Cir. 1999).




                                                   15
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 16 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


         However, motions to stay are generally disfavored because they can often lead to “case

  management problems which impede the Court’s responsibility to expedite discovery and cause

  unnecessary litigation expenses and problems.” Tillman v. Advanced Pub. Safety, Inc., No. 15-

  81782-CIV, 2016 WL 11501679, at *1 (S.D. Fla. June 2, 2016) (quoting United States v. Berkley

  Reg’l Ins. Co., No. 6:15-cv-331-Orl-41, 2015 WL 2452298, at *1 (M.D. Fla. May 21, 2015)). “The

  party seeking a stay bears the burden of demonstrating its necessity.” Brady v. Ally Fin., Inc., No.

  3:17-cv-638-J-39JRK, 2017 WL 10651307, at *1 (M.D. Fla. Nov. 21, 2017) (citing Clinton, 520

  U.S. at 708). “In order to prevail on a motion to stay discovery, the movant must show that ‘good

  cause and reasonableness’ support a stay.” Tillman, 2016 WL 11501679, at *1 (citing Bocciolone

  v. Solowsky, No. 08-20200-CIV, 2008 WL 2906719, at *2 (S.D. Fla. July 24, 2008); McCabe v.

  Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006)). Ultimately, requests to stay litigation proceedings

  are “rarely appropriate unless resolution of the motion will dispose of the entire case.” Ray v. Spirit

  Airlines, Inc., No. 12-61528-CIV, 2012 WL 5471793, at *1 (S.D. Fla. Nov. 9, 2012) (quoting

  McCabe, 233 F.R.D. at 685).

    III. DISCUSSION

         As previously set forth, the parties have submitted three Motions for the Court’s

  consideration. First, Defendants move to dismiss the instant action based on lack of subject-matter

  jurisdiction, lack of personal jurisdiction, and improper venue. Alternatively, Defendants seek to

  transfer this case to the United States Bankruptcy Court for the Eastern District of Louisiana.

  Second, Plaintiff moves for a preliminary injunction to assume operation and control of IH

  Hospice’s hospice business and to obtain IH Hospice’s Hospice License and Medicare provider

  number. Finally, Defendants’ Motion to Stay requests that this Court stay the instant action




                                                    16
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 17 of 43
                                                                 Case No. 19-cv-62412-BLOOM/Valle


  pending a ruling on their Motion to Dismiss. The Court will individually address each Motion

  below.

      A. MOTION TO DISMISS

           Defendants first move to dismiss the instant action for lack of subject-matter jurisdiction,

  lack of personal jurisdiction, and improper venue pursuant to Federal Rules of Civil Procedure

  12(b)(1), 12(b)(2), and 12(b)(3), respectively. The Court will address each basis for dismissal

  independently.

           1. Rule 12(b)(1) Motion

           Although addressed last in Defendants’ Motion to Dismiss, because a federal court’s

  subject-matter jurisdiction is a threshold issue that must be determined before reaching the merits

  of a dispute, the Court will begin with Defendants’ argument that Plaintiff has failed to adequately

  plead facts that establish subject-matter jurisdiction.

           “The jurisdiction of a court over the subject matter of a claim involves the court’s

  competency to consider a given type of case, and cannot be waived or otherwise conferred upon

  the court by the parties. Otherwise, a party could work a wrongful extension of federal jurisdiction

  and give courts power the Congress denied them.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

  405, 410 (11th Cir. 1999) (quoting Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1000-01

  (11th Cir. 1982)) (internal quotations omitted). “A district court can hear a case only if it has ‘at

  least one of three types of subject matter jurisdiction: (1) jurisdiction under specific statutory grant;

  (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant

  to 28 U.S.C. § 1332(a).’” Thermoset Corp. v. Bldg. Materials Corp. of Am., 849 F.3d 1313, 1317

  (11th Cir. 2017) (quoting PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1305 (11th Cir. 2016)).




                                                     17
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 18 of 43
                                                                    Case No. 19-cv-62412-BLOOM/Valle


          Here, despite Defendants’ contention that the Court lacks subject-matter jurisdiction over

  this case, the Complaint alleges multiple bases for subject-matter jurisdiction. First, the Complaint

  alleges that diversity jurisdiction exists in this case pursuant to 28 U.S.C. § 1332(a) because the

  parties are citizens of different states and the amount in controversy exceeds $75,000.00, exclusive

  of interest and costs. ECF No. [30-1] at 5, ¶ 4. Specifically, the Complaint indicates that Plaintiff

  is a Florida corporation with a principal place of business in Florida; IH Hospice is a Louisiana

  corporation with its principal place of business in Louisiana; and Burden is an individual who is a

  citizen of Louisiana. Id. at 5, ¶¶ 1-3. Thus, complete diversity exists. Moreover, Plaintiff estimates

  that it “is owed a total of $425,112.43 in unpaid fees due under the Franchise Agreements, a portion

  of which is royalty and interest on hospice services sales made by [IH] Hospice under [Plaintiff’s]

  Proprietary Marks and business system under the Franchise Agreements.” Id. at 13, ¶ 41.

  Accordingly, the amount in controversy exceeds $75,000.00 here. In addition, the Complaint

  alleges that “[t]his Court also has jurisdiction over the parties and subject matter of this civil action

  pursuant to 28 U.S.C. §§ 1331 and 1338,[5] in that the action arises in part under the laws of the

  United States of America, specifically, trademark infringement under the Lanham Act, 15 U.S.C.

  § 1051, et seq.” Id. at 5, ¶ 5.




  5
     Section 1338, which governs patents, plant variety protection, copyrights, mask works, designs,
  trademarks, and unfair competition, states:

          (a) The district courts shall have original jurisdiction of any civil action arising under any
          Act of Congress relating to patents, plant variety protection, copyrights and trademarks.
          No State court shall have jurisdiction over any claim for relief arising under any Act of
          Congress relating to patents, plant variety protection, or copyrights. . . .

          (b) The district courts shall have original jurisdiction of any civil action asserting a claim
          of unfair competition when joined with a substantial and related claim under the copyright,
          patent, plant variety protection or trademark laws.

  28 U.S.C. §§ 1338(a)-(b).


                                                       18
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 19 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


          Upon review of the jurisdictional allegations set forth in the Complaint, the Court

  concludes that it has both federal question and diversity subject-matter jurisdiction to hear the

  instant action. As such, Defendants’ Motion to Dismiss is denied as it relates to subject-matter

  jurisdiction.

          2. Rule 12(b)(2) Motion

          Turning to the arguments that this matter should be dismissed for lack of personal

  jurisdiction, Defendants contend that this Court lacks both general and specific personal

  jurisdiction over them. In particular, Defendants note that they lack sufficient contacts within this

  state to be hailed into Florida courts, and that they are not subject to the forum-selection clause of

  the Livingston Franchise Agreement because they were not parties to the Agreement, nor did they

  assume any obligations under that contract. Plaintiff, on the other hand, maintains that Defendants

  are bound by the forum-selection clause in the Livingston Franchise Agreement because they

  assumed the rights and obligations created by the Agreement as successors in interest.6 Thus,

  Plaintiff argues that this mandatory forum-selection clause vests this Court with the requisite

  personal jurisdiction under Florida’s long-arm statute.

          a. Whether Defendants are Bound by the Livingston Franchise Agreement

          As an initial matter, the Court will address the issue of whether Plaintiff’s Complaint

  sufficiently pleads that Defendants are bound by the terms of the Livingston Franchise Agreement.

  Plaintiff alleges that Defendants are successors in interest to the Livingston Franchise Agreement

  and should therefore be held liable for breaches under the Agreement.

          In particular, Plaintiff alleges that after IHNO was involuntarily dissolved, the Livingston

  Franchise Agreement was operated by IHSL, IH Hospice, and Burden with Plaintiff’s consent.


  6
    It is worth noting that Defendants’ arguments regarding the lack of personal jurisdiction are the only
  arguments to which Plaintiff chose to respond. See generally ECF No. [42].


                                                    19
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 20 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


  ECF No. [30-1] at 7, ¶ 15. Moreover, the Complaint states that Defendants “have held themselves

  out as the successors of IHNO and they have performed under, and enjoyed the benefits of, the

  Livingston Franchise Agreement. Accordingly, [IH Hospice], Burden and IHSL have adopted the

  terms of the Livingston Franchise Agreement and are liable to Interim for all of IHNO’s

  obligations thereunder.” Id. at 7-8, ¶ 17. Plaintiff alleges that, by enjoying the benefits of the

  Agreement, operating under Plaintiff’s proprietary marks, and being the sole provider of hospice

  services under the Agreement using Plaintiff’s name and proprietary business system, Defendants

  are bound by the obligations and conditions set forth in the Agreement. Id. at 11-14, ¶¶ 30, 42, 44,

  46. Finally, the Complaint states that, through Defendants’ course of dealing with Plaintiff, they

  intended for Plaintiff to rely on the implied contractual agreement. Id. at 14, ¶ 52.

         Although Defendants submit Burden’s Declaration to support their conclusory denials of

  any successor liability, see ECF No. [41-1], the Declaration fails to present any allegations to rebut

  Plaintiff’s facts regarding Defendants’ status as successors in interest. Instead, Defendants’ Motion

  to Dismiss denies, in a conclusory fashion, any assumption of rights under the Livingston

  Franchise Agreement. Notably, however, in response to the Preliminary Injunction Motion,

  Defendants acknowledge that Plaintiff “accepted payment from [IH Hospice] when [IH Hospice]

  began operating in earnest, essentially amounting to a franchise agreement, albeit not reduced to

  writing between the parties.” ECF No. [37] at 11. Further, Defendants do not contest the fact that

  they operate in the territories granted to IHNO under the Livingston Franchise Agreement, nor do

  they sufficiently rebut the contention that they are successors in interest.

         “The concept of continuation of business arises where the successor corporation is merely

  a continuation or reincarnation of the predecessor corporation under a different name.” Amjad

  Munim, M.D., P.A. v. Azar, 648 So. 2d 145, 154 (Fla. [4th DCA] 1994). “A ‘mere continuation of




                                                   20
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 21 of 43
                                                              Case No. 19-cv-62412-BLOOM/Valle


  business’ will be found where one corporation is absorbed by another, as evidenced by an identity

  of assets, location, management, personnel, and stockholders.” Sculptchair, Inc. v. Century Arts,

  Ltd., 94 F.3d 623, 630 (11th Cir. 1996). Moreover,

         while it is true that non-signatories are generally not bound by contracts,
         “‘traditional principles of state law’ may allow ‘a contract to be enforced by or
         against nonparties to the contract through assumption, piercing the corporate veil,
         alter ego, incorporation by reference, third party beneficiary theories, waiver and
         estoppel.’” Lawson v. Life of the S. Ins. Co., 648 F.3d 1166 (11th Cir. 2011)
         (quoting Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009)). Specifically,
         assumption and equitable estoppel apply here to prevent [Defendants] from
         performing under and reaping the benefits of the Franchise Agreement for [] years,
         and then repudiating the post-expiration obligations on the basis that [they] did not
         sign the Franchise Agreement.

  Cajun Glob. LLC v. Swati Enterprises, Inc., 283 F. Supp. 3d 1325, 1330 (N.D. Ga. 2017) (citing

  Employers Ins. of Wausau v. Bright Metal Specialties, Inc., 251 F.3d 1316 (11th Cir. 2001)

  (holding that a non-signatory was bound by a contractual arbitration clause because even though

  he did not sign the contract with the arbitration provision, the non-signatory did sign a “Takeover

  Agreement” which “clearly reveals [his] intent to ‘step in the shoes’ of [the predecessor]”); A.L.

  Williams & Assoc., Inc. v. McMahon, 697 F. Supp. 488, 494 (N.D. Ga. 1988) (finding that “a party

  cannot have it both ways; it cannot rely on the contract when it works to its advantage and then

  repute it when it works to its disadvantage.”); Quail Cruises Ship Mgmt. Ltd. v. Agencia De

  Viagens Cvc Tur Limitada, No. 09-23248-CIV, 2010 WL 1524313, at *4 (S.D. Fla. Apr. 14, 2010)

  (noting that equitable estoppel prevents a party from benefiting “from the terms of a contract while

  simultaneously avoiding its burdens.”)).

         Defendants deny that they ever assumed any of the liabilities or obligations under the

  Livingston Franchise Agreement, but they fail to provide any evidence rebutting the allegations in

  the Complaint regarding their successor liability—namely, that, “[b]y availing [themselves] to the

  benefits of the Franchise Agreements and the use of [Plaintiff’s] proprietary information and



                                                  21
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 22 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


  business system granted solely to Interim franchisees, [IH Hospice] is bound to the obligations and

  conditions of the Franchise Agreements.” ECF No. [30-1] at 13, ¶ 46. Moreover, as Plaintiff

  elaborates in its Reply to its Preliminary Injunction Motion, Defendants “merely continued on the

  business using the same office, the same staff, the same files within the territory and under the

  rights granted to IHNO under the Livingston Franchise Agreement.” ECF No. [39] at 5. At this

  stage in the litigation, these allegations are sufficient to establish that Defendants are successors in

  interest to the Livingston Franchise Agreement. See Sculptchair, Inc., 94 F.3d at 630. As such, the

  Court will proceed to the merits of Defendants’ arguments regarding personal jurisdiction.

          b. Florida’s Long-Arm Statute

          “A federal court sitting in diversity undertakes a two-step inquiry in determining whether

  personal jurisdiction exists: the exercise of jurisdiction must (1) be appropriate under the state

  long-arm statute and (2) not violate the Due Process Clause of the Fourteenth Amendment to the

  United States Constitution.” United Techs. Corp., 556 F.3d at 1274. “The Due Process Clause

  requires that the defendant have minimum contacts with the forum state so that the exercise of

  personal jurisdiction over the defendant does not offend traditional notions of fair play and

  substantial justice.” Peruyero v. Airbus S.A.S., 83 F. Supp. 3d 1283, 1287 (S.D. Fla. 2014) (citing

  Melgarejo v. Pycsa Pan., S.A., 537 F. App’x 852, 858-59 (11th Cir. 2013)). “Both parts [of the

  test] must be satisfied for a court to exercise personal jurisdiction over a non-resident.” Am. Fin.

  Trading Corp. v. Bauer, 828 So. 2d 1071, 1074 (Fla. 4th DCA 2002). “A plaintiff suing a

  nonresident defendant bears both the initial burden of alleging a prima facie case of personal

  jurisdiction and, if that jurisdiction is challenged, the ultimate burden of establishing that its

  exercise is proper.” Dollar Rent a Car, Inc. v. Westover Car Rental, LLC, No. 2:16-cv-363-FtM-

  29CM, 2017 WL 5495126, at *2 (M.D. Fla. Nov. 16, 2017) (citing Louis Vuitton Malletier, S.A.




                                                    22
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 23 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


  v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013); Oldfield v. Pueblo De Bahia Lora, S.A., 558

  F.3d 1210, 1217 (11th Cir. 2009)).

          Florida’s long-arm statute, Fla. Stat. § 48.193, “addresses both specific and general

  jurisdiction.” Caiazzo v. Am. Royal Arts Corp., 73 So. 3d 245, 250 (Fla. 4th DCA 2011). Section

  48.193 states, in relevant part, that:

          A person, whether or not a citizen or resident of this state, who personally or
          through an agent does any of the acts enumerated in this subsection thereby submits
          himself or herself and, if he or she is a natural person, his or her personal
          representative to the jurisdiction of the courts of this state for any cause of action
          arising from any of the following acts:
          ....
          9. Entering into a contract that complies with s. 685.102.
          ....
          (2) A defendant who is engaged in substantial and not isolated activity within this
          state, whether such activity is wholly interstate, intrastate, or otherwise, is subject
          to the jurisdiction of the courts of this state, whether or not the claim arises from
          that activity.

  Fla. Stat. §§ 48.193(1)(a), (2).

          Thus, under § 48.193, a non-resident defendant can be subject to personal jurisdiction in

  Florida in two ways: (1) “a defendant [can be subject] to specific personal jurisdiction — that is,

  jurisdiction over suits that arise out of or relate to a defendant’s contacts with Florida,” and (2)

  “Florida courts may exercise general personal jurisdiction — that is, jurisdiction over any claims

  against a defendant, whether or not they involve the defendant’s activities in Florida — if the

  defendant engages in ‘substantial and not isolated activity’ in Florida.” Carmouche, 789 F.3d at

  1203-04 (citing Fla. Stat. §§ 48.193(1)(a), (2)); see also Future Tech. Today, Inc., 218 F.3d at

  1249; Sculptchair, Inc., 94 F.3d at 626. Plaintiff’s Complaint only contains allegations regarding

  specific personal jurisdiction over Defendants. Accordingly, the Court will limit its discussion to

  whether specific personal jurisdiction exists.



                                                    23
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 24 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


         Specific jurisdiction “depends on an ‘affiliatio[n] between the forum and the underlying

  controversy.’” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

  “Specific jurisdiction arises out of a party’s activities in the forum that are related to the cause of

  action alleged in the complaint.” Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286, 1291 (11th

  Cir. 2000) (citing Madara v. Hall, 916 F.2d 1510, 1516 n.7 (11th Cir. 1990); Helicopteros

  Nacionales de Colom., S.A. v. Hall, 466 U.S. 408, 414 n.8 & n.9 (1984)). “[A] court has the

  minimum contacts to support specific jurisdiction only where the defendant ‘purposefully avails

  itself of the privilege of conducting activities within the forum State, thus invoking the benefits

  and protections of its laws.’” Id. (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). “The

  requirement that there be minimum contacts is grounded in fairness,” id., and assures that “the

  defendant’s conduct and connection with the forum State [is] such that [it] should reasonably

  anticipate being haled into court there,” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

  297 (1980). See also Fraser v. Smith, 594 F.3d 842, 847-48 (11th Cir. 2010) (discussing specific

  jurisdiction under Florida’s long-arm statute); Vermeulen v. Renault, U.S.A., Inc., 985 F.2d 1534,

  1546 (11th Cir. 1993) (discussing minimum contacts for purposes of specific jurisdiction

  consistent with due process).

         In the Complaint, Plaintiff alleges that jurisdiction is proper here pursuant to the mandatory

  forum-selection and choice-of-law clause in the Livingston Franchise Agreement. ECF No. [30-

  1] at 5, ¶ 7. Defendants, however, maintain that the Livingston Franchise Agreement, along with

  the forum-selection clause within that Agreement, does not apply to them because they are neither

  parties to the Agreement, nor successors in interest. Moreover, Defendants argue that they cannot

  be haled into Florida courts because they do not have sufficient minimum contacts with this State.




                                                    24
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 25 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


         “[S]ections 685.101 and 685.102 allow parties to confer jurisdiction on the courts of

  Florida by contract alone if certain requirements are met.” Corp. Creations Enters. LLC v. Brian

  R. Fons Attorney at Law P.C., 225 So. 3d 296, 301 (Fla. 4th DCA 2017). Section 685.102(1),

  Florida Statutes, provides that:

         any person may, to the extent permitted under the United States Constitution,
         maintain in this state an action or proceeding against any person or other entity
         residing or located outside this state, if the action or proceeding arises out of or
         relates to any contract . . . for which a choice of the law of this state . . . has been
         made pursuant to s. 685.101 and which contains a provision by which such person
         or other entity residing or located outside this state agrees to submit to the
         jurisdiction of the courts of this state.

  § 685.102(1). Moreover, § 685.101(1) states:

         The parties to any contract . . . in consideration of or relating to any obligation
         arising out of a transaction involving in the aggregate not less than $250,000, the
         equivalent thereof in any foreign currency, or services or tangible or intangible
         property, or both, of equivalent value . . . may, to the extent permitted under the
         United States Constitution, agree that the law of this state will govern such
         contract . . . the effect thereof and their rights and duties thereunder, in whole or in
         part, whether or not such contract . . . bears any relation to this state.

  § 685.101(1).

         In other words, Florida courts have synthesized five characteristics that a contract must

  have in order to exercise jurisdiction over a foreign defendant pursuant to §§ 685.101-.102:

         (1) Include a choice of law provision designating Florida law as the governing law,
         in whole or in part;

         (2) Include a provision whereby the non-resident agrees to submit to the jurisdiction
         of the courts of Florida;

         (3) Involve consideration of not less than $250,000 or relate to an obligation arising
         out of a transaction involving in the aggregate not less than $250,000;

         (4) Not violate the United States Constitution; and

         (5) Either bear a substantial or reasonable relation to Florida or have at least one of
         the parties be a resident of Florida or incorporated under the laws of Florida.

  Corp. Creations Enters. LLC, 225 So. 3d at 301.


                                                   25
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 26 of 43
                                                                  Case No. 19-cv-62412-BLOOM/Valle


          “If these five requirements are met, then ‘personal jurisdiction may be exercised and the

  courts may dispense with the more traditional minimum contacts analysis.’” Dollar Rent a Car,

  Inc., 2017 WL 5495126, at *5 (quoting Corp. Creations Enters. LLC, 225 So. 3d at 300).7 “In sum,

  under Florida law, a Florida jurisdiction conferral clause is a necessary, but not sufficient,

  component of contractual consent to the court’s exercise of specific personal jurisdiction over a

  non-Florida defendant.” Id.; see also Corp. Creations Enters. LLC, 225 So. 3d at 301 (“sections

  685.101 and 685.102 allow parties to confer jurisdiction on the courts of Florida by contract

  alone”).

          Here, although the Complaint itself fails to cite to the specific provision of the long-arm

  statute, the Court nonetheless finds that Plaintiff has sufficiently alleged specific personal

  jurisdiction because the parties’ contractual consent to jurisdiction satisfies the five requirements

  described above. Paragraph 19 of the Livingston Franchise Agreement states:

          This Agreement shall be governed by and construed in accordance with the
          laws of the State of Florida applicable to contracts made and to be performed in
          Florida, without regard to conflicts of law principles thereunder. Franchisee
          acknowledges and agrees that this Agreement is to be substantially performed
          within the State of Florida. Accordingly, Company and Franchisee agree that any
          action or proceeding arising out of or related in any way to this Agreement
          shall be brought solely in a court of competent jurisdiction sitting in Broward
          County, Florida, provided, however, that any action brought by Company to
          enforce the provisions of Sections 10 or 15 of this Agreement may be brought in a
          court of competent jurisdiction sitting within any venue permitted by law.
          Franchisee hereby irrevocably and unconditionally consents to the jurisdiction of
          any such court and hereby irrevocably and unconditionally waives any defense of

  7
    “[B]ecause the personal jurisdiction requirement is a waivable right, there are a ‘variety of legal
  arrangements’ by which a litigant may give ‘express or implied consent to the personal jurisdiction of the
  court.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 n.14 (1985) (quoting Ins. Corp. of Ir. v.
  Compagnie des Bauxites de Guinee, 456 U.S. 694, 703 (1982)). “For example, particularly in the
  commercial context, parties frequently stipulate in advance to submit their controversies for resolution
  within a particular jurisdiction.” Id. (citing Nat’l Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311 (1964)).
  “Where such forum-selection provisions have been obtained through ‘freely negotiated’ agreements and
  are not ‘unreasonable and unjust,’ their enforcement does not offend due process.” Id. (quoting M/S Bremen,
  407 U.S. at 15).



                                                      26
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 27 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


          an inconvenient forum to the maintenance of any action or proceeding in any such
          court, any objection to venue with respect to any such action or proceeding and any
          right of jurisdiction on account of the place of residence or domicile of any party
          thereto. . . .

  ECF No. [30-1] at 45, ¶ 19 (emphasis added). As such, this provision of the Agreement satisfies

  the first and second requirements of §§ 685.101-.102 that the contract contain a choice-of-law

  provision and a consent to jurisdiction in Florida courts.

          Likewise, as noted above, the Complaint alleges over $425,000.00 in unpaid royalties and

  fees since Defendants’ alleged breach. This amount, which accrued over the course of the parties’

  interactions pursuant to the Livingston Franchise Agreement, supports an inference that the

  Agreement generated more than the $250,000.00 statutory requirement over the course of the

  parties’ interactions. See Corp. Creations Enters. LLC, 225 So. 3d at 302 (“As one court noted,

  ‘even if the parties to an agreement do not exchange at least $250,000, section 685.101 may still

  apply if, an aggregate of more than $250,000 arises from transactions related to the contract.’”

  (quoting Upofloor Americas, Inc. v. S Squared Sustainable Surfaces, LLC, 6:16-cv-179-Orl-

  37DCI, 2016 WL 5933422, at *6 (M.D. Fla. Oct. 12, 2016))).

          The fourth requirement — namely, that the contract not violate the U.S. Constitution — is

  also satisfied where, as is the case here, the parties have a freely negotiated commercial agreement

  that includes a conferral of jurisdiction.

          [W]here the parties have agreed to a valid forum selection clause, the “enforcement
          [of that clause] does not offend due process.” [Burger King Corp. v. Rudzewicz,
          471 U.S. 462, 472 n.14 (1985).] This is particularly true where the contract at issue
          contains a choice of law provision designating that the law of the forum governs.
          See id. at 481-82. This is because, by agreeing that contractual disputes will be
          heard in a particular forum and that the forum’s substantive law governs, the non-
          resident has deliberately affiliated with the forum state and can reasonably
          anticipate that a suit concerning the dispute will be tried in that forum. See Burger
          King, 471 U.S. at 472 n.14, 481-82 (explaining that enforcing a forum selection
          clause does not offend due process and that a choice of law provision “reinforced
          [the defendant’s] deliberate affiliation with the forum State and the reasonable
          foreseeability of possible litigation there”); see also [Aviation One of Fla., Inc. v.


                                                   27
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 28 of 43
                                                                       Case No. 19-cv-62412-BLOOM/Valle


            Airborne Ins. Consultants (PTY), Ltd., 722 F. App’x 870, 881 (11th Cir. 2018)]
            (explaining that the South Africa forum selection provision and choice of law
            clause “indicat[e] that Airborne did deliberately affiliate with [South Africa] and
            did not reasonably anticipate being haled into court in the United States based on a
            dispute arising from the policies.”).

  Square Ring Inc. v. Troyanovsky, No. 3:16-cv-641-MCR-GRJ, 2018 WL 7350674, at *11 (N.D.

  Fla. Feb. 12, 2018) (footnotes omitted).

            Finally, because Plaintiff is a resident of Florida,8 the fifth requirement under the Florida

  long-arm statute is established. ECF No. [30-1] at 5, ¶ 1. Therefore, the Court concludes that

  Plaintiff has adequately pled the existence of personal jurisdiction over Defendants pursuant to

  § 48.193(1)(a)(9) of Florida’s long-arm statute. See United Techs. Corp., 556 F.3d at 1274 (“A

  plaintiff seeking the exercise of personal jurisdiction over a nonresident defendant bears the initial

  burden of alleging in the complaint sufficient facts to make out a prima facie case of jurisdiction.”).

  Accordingly, Defendants’ motion is denied as to the lack of personal jurisdiction.

            3. Rule 12(b)(3) and § 1404(a) Motion

            Finally, Defendants move to dismiss the instant action due to improper venue. Further,

  although Defendants mention in the heading of their Motion to Dismiss that the case should be

  transferred pursuant to § 1404(a), they present no arguments regarding the issue of transfer. Thus,

  the Court will not address the issue of transfer pursuant to § 1404(a).

            “The inquiry on a motion to dismiss for improper venue centers on the ‘relevant activities

  of the defendant, not the plaintiff’ to ensure a defendant is not ‘haled into a remote district having

  no real relationship to the dispute.” Wyndham Vacation Ownership, Inc. v. Montgomery Law Firm,

  LLC, No. 6:18-cv-2121-Orl-37LRH, 2019 WL 5394186, at *7 (M.D. Fla. Aug. 8, 2019) (quoting

  Hemispherx Biopharma, Inc. v. MidSouth Capital, Inc., 669 F. Supp. 2d 1353, 1356-57 (S.D. Fla.



  8
      Plaintiff “is a Florida corporation with a principal place of business” in Florida. ECF No. [30-1] at 5, ¶ 1.


                                                          28
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 29 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


  2009)). Moreover, a court should consider “only those acts and omissions that have a close nexus

  to the wrong.” See Jenkins Brick Co. v. Bremer, 321 F.3d 1366, 1371-72 (11th Cir. 2003).

         Generally, venue in a federal action is governed by 28 U.S.C. § 1391, which permits an

  action to be brought in:

         (1) a judicial district in which any defendant resides, if all defendants are residents
         of the State in which the district is located;

         (2) a judicial district in which a substantial part of the events or omissions giving
         rise to the claim occurred, or a substantial part of property that is the subject of the
         action is situated; or

         (3) if there is no district in which an action may otherwise be brought as provided
         in this section, any judicial district in which any defendant is subject to the court’s
         personal jurisdiction with respect to such action.

  28 U.S.C. § 1391(b); see also Spigot, Inc. v. Hoggatt, No. 2:18-cv-764-FtM-29NPM, 2020 WL

  1955360, at *15 (M.D. Fla. Apr. 23, 2020). “When venue is challenged, the court must determine

  whether the case falls within one of the three categories set out in § 1391(b). If it does, venue is

  proper; if it does not, venue is improper, and the case must be dismissed or transferred under

  § 1406(a).” Atl. Marine Const. Co., Inc., 571 U.S. at 56. “Where a complaint contains multiple

  claims, venue must be established for each individual claim and each defendant.” Maid to

  Perfection Glob., Inc. v. Miller, No. 6:18-cv-463-Orl-22GJK, 2018 WL 8244570, at *3 (M.D. Fla.

  Aug. 22, 2018) (quoting Vivant Pharm., LLC v. Clinical Formula, LLC, No. 10-21537-CIV, 2011

  WL 1303218, at *2 (S.D. Fla. Mar. 31, 2011)).

                 Under part (b)(2), venue is proper in “a judicial district in which a
         substantial part of the events or omissions giving rise to the claim occurred . . .” 28
         U.S.C. § 1391(b)(2). When evaluating whether a substantial part of the events
         giving rise to a claim occurred within a venue, courts have considered factors such
         as (1) where the parties negotiated and drafted agreements, sent agreements, and
         sent payments under the agreements, Maid Brigade Sys., Inc. v. Carpenter, No.
         1:93-cv-3000-ODE, 1994 WL 903888, at *8 (N.D. Ga. Aug. 8, 1994); Md. Nat’l
         Bank v. M/V Tanicorp I, 796 F. Supp. 188, 190 (D. Md. 1992); (2) the venue in
         which a party approached a company and gained access to proprietary information,
         Wempe v. Sunrise Med. HHG, Inc., 61 F. Supp. 2d 1165, 1173 (D. Kan. 1999); (3)


                                                   29
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 30 of 43
                                                              Case No. 19-cv-62412-BLOOM/Valle


         the place where a party’s training, access to and knowledge of trade secrets, and
         job responsibilities were anchored, Ciena Corp. v. Jarrad, 203 F.3d 312, 318 (4th
         Cir. 2000); and (4) the location designated for litigation pursuant to the terms of a
         contract or the state’s law which would apply pursuant to the terms of a contract,
         Varnell, Struck & Assocs., Inc. v. Lowe’s Cos ., Inc., Nos. 5:06cv068, 5:07cv104,
         2008 WL 1820830, at *14 (W.D.N.C. Apr. 21, 2008); M/V Tanicorp I, 796 F. Supp.
         at 190. Courts have also held that substantial events occurred within a venue when
         harm or injury was suffered in that venue. See Wempe, 61 F. Supp. 2d at 1173;
         Varnell, Struck & Assocs., 2008 WL 1820830, at *14; Ciena Corp., 203 F.3d at
         318.

  Mobile Diagnostic Imaging, Inc. v. Gormezano, No. 12-60888-CIV, 2012 WL 3244664, at *2

  (S.D. Fla. Aug. 9, 2012).

         Defendants argue that venue is improper in Florida because “[t]he contract was not

  negotiated; rather, it was presented to defendant in another state. It was executed in another state

  because that is where defendant signed the contract.” ECF No. [41] at 14. Yet, venue can be proper

  in numerous locations, including, as explained above, in the location designated for litigation

  pursuant to a contractual agreement or the location where the harm or injury was suffered. Mobile

  Diagnostic Imaging, Inc., 2012 WL 3244664, at *2.

         Here, the Livingston Franchise Agreement designates Florida as the appropriate venue for

  litigation and notes that, under the terms of the Agreement, a substantial portion of the events

  occurred in Florida. See ECF No. [30-1] at 45, ¶ 19. Moreover, when a “contract is silent as to

  place of payment, it is presumed to be the place of residence of the payee.” Glob. Satellite

  Commc’n Co. v. Sudline, 849 So. 2d 466, 468 (Fla. 4th DCA 2003). Thus, Defendants’ alleged

  failure to make the required payments to Plaintiff under the Livingston Franchise Agreement

  resulted in Plaintiff sustaining injuries in Florida. See RG Golf Warehouse, Inc. v. Golf Warehouse,

  Inc., 362 F. Supp. 3d 1226, 1238 (M.D. Fla. 2019); see also Mobile Diagnostic Imaging, Inc., 2012

  WL 3244664, at *2 (“Courts have also held that substantial events occurred within a venue when




                                                  30
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 31 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


  harm or injury was suffered in that venue.”). Thus, the Court concludes that venue is proper in

  Florida. Based on the foregoing analysis, Defendants’ Motion to Dismiss is denied in its entirety.

     B. MOTION FOR PRELIMINARY INJUNCTION

         Next, Plaintiff’s Preliminary Injunction Motion seeks injunctions against Defendants under

  its trademark infringement claims, its claims on the Franchise Agreement’s post-termination

  obligations and step-in rights, and its non-compete claims. Defendants oppose the requested

  injunctions and, in large part, simply reiterate the arguments presented in their Motion to Dismiss.

         As noted above, a movant must prove four factors in order to obtain a preliminary

  injunction: (1) “a substantial likelihood of success on the merits,” (2) “that the preliminary

  injunction is necessary to prevent irreparable injury,” (3) “that the threatened injury outweighs the

  harm the preliminary injunction would cause the other litigant,” and (4) “that the preliminary

  injunction would not be averse to the public interest.” Chavez, 742 F.3d at 1271 (citing Parker,

  275 F.3d at 1034-35). However, “a preliminary injunction is a powerful exercise of judicial

  authority in advance of trial. The chief function of a preliminary injunction is to preserve the status

  quo until the merits of the controversy can be fully and fairly adjudicated.” NE Fla. CAGC of Am.,

  896 F.2d at 1284.

         [T]he burden of persuasion becomes even greater where the relief requested is a
         mandatory injunction, as opposed to a prohibitory injunction. See Trawick, Fla.
         Prac. & Proc. § 28:1 (2013-2014 ed.). Where the relief requested is mandatory, i.e.,
         not just enjoining a party from acting but rather requiring some affirmative action,
         then the movant faces “a particularly heavy burden of persuasion.” FHR TB, LLC
         v. TB Isle Resort, LP, 865 F. Supp. 2d 1172, 1192 (S.D. Fla. 2011) (Goodman, Mag.
         J.); see also Caron Found. of Florida, Inc. v. City of Delray Beach, 879 F. Supp.
         2d 1353, 1360 (S.D. Fla. 2012) (Dimitrouleas, J.) (reiterating that a mandatory
         injunction should not be granted “except in rare circumstances in which the facts
         and law are clearly in favor of the moving party”).

  Winmark Corp. v. Brenoby Sports, Inc., 32 F. Supp. 3d 1206, 1218 (S.D. Fla. 2014). The Court

  will address the four preliminary injunction factors for each of the claims Plaintiff asserts.



                                                    31
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 32 of 43
                                                                    Case No. 19-cv-62412-BLOOM/Valle


          1. Trademark Infringement Claims

          Upon review of Plaintiff’s request for a preliminary injunction against Defendants for its

  trademark infringement claims, the Court concludes that Plaintiff’s Motion must be granted

  because it has satisfied all four preliminary injunction factors.

          First, “[t]his Circuit has held that in order to prevail on a trademark infringement claim, a

  plaintiff must show that its mark was used in commerce by the defendant without the registrant’s

  consent and that the unauthorized use was likely to deceive, cause confusion, or result in mistake.”

  McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1307 (11th Cir. 1998) (citing Burger King Corp.

  v. Mason, 710 F.2d 1480, 1491 (11th Cir. 1983)). Here, Plaintiff has a strong probability of proving

  at trial that consumers are likely to be confused by Defendants’ improper use of its trademarks.

  There is no dispute that Defendants have continued to use Plaintiff’s trademarks after Plaintiff

  terminated their relationship. In fact, Defendants concede this point. See ECF No. [37] at 2, 4, 6-

  7, 10-11. “[I]t is well established that ‘falsely suggesting affiliation with the trademark owner in a

  manner likely to cause confusion as to source or sponsorship constitutes infringement.’” Burger

  King Corp. v. Mason, 710 F.2d 1480, 1492 (11th Cir. 1983) (quoting Prof’l Golfers Ass’n of Am.

  v. Bankers Life & Cas. Co., 514 F.2d 665, 670 (5th Cir. 1975)). Indeed, “[t]he unauthorized use of

  a trademark which has the effect of misleading the public to believe that the user is sponsored or

  approved by the registrant can constitute infringement.” Id. at 1492; Dunkin’ Donuts Franchised

  Restaurants LLC v. EMST Donuts, LLC, No. 2:07-cv-422-FtM-34DNF, 2007 WL 9718746, at *8

  (M.D. Fla. Sept. 17, 2007) (footnote omitted). Trademark infringement is a strict liability offense.

  See 15 U.S.C. §§ 1114, 1125(a). Plaintiff therefore has a substantial likelihood of success on the

  merits of its claims. The first injunction factor is satisfied.




                                                     32
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 33 of 43
                                                                Case No. 19-cv-62412-BLOOM/Valle


         Second, because of the infringement of the marks, Plaintiff is likely to suffer immediate

  and irreparable injury if a preliminary injunction is not granted. As a result of Defendants’

  trademark infringement, Plaintiff has lost the ability to control the quality of the hospice services

  administered under its brand and proprietary marks.

         Moreover, trademark actions “are common venues for the issuance of preliminary
         injunctions,” Foxworthy v. Custom Tees, Inc., 879 F. Supp. 1200, 1219 (N.D.
         Ga.1995) (citation omitted), and this Circuit has held that “a sufficiently strong
         showing of likelihood of confusion [caused by trademark infringement] may by
         itself constitute a showing of . . . [a] substantial threat of irreparable harm.” E. Remy
         Martin & Co. v. Shaw-Ross Int’l Imports, 756 F.2d 1525, 1530 (11th Cir. 1985);
         see also Power Test Petroleum Distributors v. Calcu Gas, 754 F.2d 91, 95 (2d Cir.
         1985) (Irreparable harm exists in a trademark case when the moving party “shows
         that it will lose control over the reputation of its trademark pending trial.”);
         Foxworthy, 879 F. Supp. at 1219 (“When a plaintiff makes a prima facie showing
         of trademark infringement, irreparable harm is ordinarily presumed.”) (citation
         omitted). Obviously, in this case, such a substantial likelihood of
         confusion — indeed, a certainty of confusion — of the [Defendants’] substandard
         products with [Plaintiff’s] certified products exists.

  McDonald’s Corp., 147 F.3d at 1310 (footnote omitted). This constitutes irreparable harm and

  there is ample evidence of it in the record. See, e.g., adidas AG v. adidascrazylightz.com, No. l3-

  cv-21230, 2013 W L 1651731, at *7 (S.D. Fla. Apr. 16, 2013) (finding irreparable harm when the

  Plaintiffs did not “have the ability to control the quality of what appeared to be their products in

  the marketplace”). Thus, the second factor also favors an injunction in Plaintiff’s favor.

         Third, the balance of harm weighs in Plaintiff’s favor here:

         The threatened harm to Plaintiff outweighs any harm Defendants may suffer from
         the grant of injunctive relief. “Without a preliminary injunction Plaintiff would lose
         control of its trademarks because Defendant would freely continue to use Plaintiff’s
         registered marks.” Gen. Motors Corp. v. Phat Cat Carts, Inc., 504 F. Supp. 2d 1278,
         1287 (M.D. Fla. 2006). This poses a continuous threat to Plaintiff’s goodwill and
         franchise system. Moreover, any harm suffered by Defendants as a result of the
         preliminary injunction is self-inflicted and, therefore, carries little weight. See
         [Burger King Corp. v. Majeed, 805 F. Supp. 994, 1006 (S.D. Fla. 1992)]
         (“Defendants’ self-inflicted harm is far outweighed by the immeasurable damage
         done [to Plaintiff] by the infringement of its Marks. Defendants simply have no
         equitable standing to complain of injury should their infringements be preliminarily
         enjoined.”); see also id. (“[O]ne who adopts the mark of another for similar goods


                                                    33
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 34 of 43
                                                                   Case No. 19-cv-62412-BLOOM/Valle


          acts at his own peril, since he has no claim to the profits or advantages thereby
          derived.” (quotation omitted)).

  CiCi Enterprises, LP v. Four Word Motion, LLC, No. 6:16-cv-1679-Orl-41KRS, 2016 WL

  9244626, at *4 (M.D. Fla. Oct. 17, 2016). In this case, by granting the requested injunction,

  Defendants would only be prevented from continuing to use Plaintiff’s marks without its consent,

  which is illegal to begin with. Thus, the third factor favors Plaintiff.

          Fourth, “public policy considerations mandate the requested relief. In a trademark or

  service mark infringement case, a third party, the consuming public, is present and its interests are

  paramount.” Campero USA Corp. v. PCNY, LLC, No. 11-21094-CIV, 2011 WL 13319576, at *8

  (S.D. Fla. Sept. 8, 2011) (citing Davidoff & Cie. S.A. v. PLD Int’l Corp., 263 F.3d 1297, 1300

  (11th Cir. 2001) (preliminary injunction “is not adverse to the public interest, because the public

  interest is served by preventing consumer confusion in the marketplace.”)). “[W]hen a trademark

  is said to have been infringed, what is actually infringed is the right of the public to be free of

  confusion and the synonymous right of the trademark owner to control his products’ reputation.”

  Sundor Brands, Inc. v. Borden, Inc., 653 F. Supp. 86, 93 (M.D. Fla. 1986). Applying these

  principles here, the Court readily finds that the public interest favors granting the preliminary

  injunction to protect Plaintiff’s trademark interests and to protect consumers from being misled.

          Based on the satisfaction of all four preliminary injunction factors, the Court concludes

  that Plaintiff’s Motion must be granted as to its trademark infringement claims.9




  9
    Defendants fail to meaningfully address Plaintiff’s request for a preliminary injunction on its trademark
  infringement claims. However, they do attempt to present conclusory and unsubstantiated affirmative
  defenses of estoppel due to abandonment, acquiescence, or laches in an effort to rebut Plaintiff’s trademark
  infringement allegations. ECF No. [37] at 10-11. Yet, the only evidence Defendants provide in support of
  these defenses is IH Hospice’s date of incorporation, ECF No. [37-1], which does not, absent more,
  establish that Plaintiff is estopped from asserting claims for trademark infringement. See, e.g., Cumulus
  Media, Inc. v. Clear Channel Commc’ns, Inc., 304 F.3d 1167, 1175 (11th Cir. 2002) (“Because a finding
  of abandonment works an involuntary forfeiture of rights, federal courts uniformly agree that defendants


                                                      34
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 35 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


         2. Breach of Contract Claim for Post-Termination Obligations and Step-in Rights

         Next, Plaintiff requests an injunction against Defendants based on its breach of contract

  claims. In particular, Plaintiff seeks to enforce the non-compete provision of the Livingston

  Franchise Agreement and the post-termination obligations and step-in rights. “While federal

  procedural law governs the Court’s application of the injunction standards, the interpretation and

  construction of the franchise agreements is governed by state substantive law.” 7-Eleven, Inc. v.

  Kapoor Bros. Inc., 977 F. Supp. 2d 1211, 1220 (M.D. Fla. 2013) (citing FHR TB, LLC v. TB Isle

  Resort, LP, 865 F. Supp. 2d 1172, 1191 (S.D. Fla. 2011); Ferrero v. Associated Materials, Inc.,

  923 F.2d 1441, 1448 (11th Cir. 1991)).

         a. Enforcement of the Non-Compete Provision

         First, Plaintiff requests that this Court grant a preliminary injunction against Defendants to

  enforce the non-compete provision in the Livingston Franchise Agreement. “Under Florida Law,

  non-compete agreements are lawful provided that they are reasonable as to time, area, and line of

  business and the party seeking enforcement of a non-compete agreement proves the existence of

  one or more legitimate business interests justifying the restrictive covenant.” Autonation, Inc. v.

  McMann, No. 17-62250-CIV, 2018 WL 2006868, at *2 (S.D. Fla. Feb. 22, 2018) (citing Fla. Stat.

  § 542.335). However, in the instant case, the Court declines to grant the requested preliminary

  injunction against Defendants to honor the non-compete clause in the Livingston Franchise

  Agreement. Under Florida law, “[a] court shall not enforce a restrictive covenant unless it is set

  forth in a writing signed by the person against whom enforcement is sought.” Fla. Stat.

  § 542.335(1)(a). As discussed at length above, the Livingston Franchise Agreement was not signed

  by Defendants. Thus, it cannot be enforced against them. With regard to the preliminary injunction


  asserting an abandonment defense face a ‘stringent,’ ‘heavy,’ or ‘strict burden of proof.’” (footnote
  omitted)).


                                                   35
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 36 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


  factors, the Eleventh Circuit has explained that the substantial likelihood of success on the merits

  is “generally the most important [factor].” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

  1232 (11th Cir. 2005). Here, Plaintiff has failed to establish a substantial likelihood of success on

  the merits of the non-compete claim. Accordingly, Plaintiff’s Preliminary Injunction Motion is

  denied as to Plaintiff’s request to enforce the noncompete provision of the Livingston Franchise

  Agreement.

         b. Post-Termination Obligations and Step-in Rights

         In addition, Plaintiff also seeks to enforce the post-termination step-in rights in the

  Livingston Franchise Agreement. With regard to the first preliminary injunction factor, as noted

  above, Defendants’ continued operation and use of Plaintiff’s proprietary marks and systems and

  their refusal to comply with the post-termination obligations after the relationship was

  terminated—which Defendants do not contest—sufficiently support Plaintiff’s substantial

  likelihood of success on this breach of contract claim.

         Likewise, regarding the second factor, the Court concludes that Plaintiff has established

  irreparable harm. Notably, Defendants do not contest the fact that they have violated their post-

  termination obligations by continuing to operate under Plaintiff’s proprietary marks and by

  refusing to comply with the step-in rights set forth in the Livingston Franchise Agreement. Further,

  as discussed previously, the likelihood of consumer confusion and the potential loss of goodwill

  from Defendants’ continued improper operation of Plaintiff’s hospice business will result in

  irreparable harm. See Winmark Corp., 32 F. Supp. 3d at 1223. Moreover, Plaintiff has submitted

  evidence establishing that Burden has poorly managed IHSL’s hospice business during its pending

  bankruptcy litigation, which has resulted in the appointment of a trustee to operate the business,

  and Burden will likely do the same with IH Hospice. ECF No. [30-1] at 80-102. This poses




                                                   36
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 37 of 43
                                                                   Case No. 19-cv-62412-BLOOM/Valle


  additional concerns of irreparable harm due to the potential threat to the safety and health of IH

  Hospice patients, and the threat of loss of employees due to IH Hospice’s inability to continue its

  ongoing operations. Cf. Burger King Corp. v. Cabrera, No. 10-20480-CIV, 2010 WL 5834869, at

  *10 n.8 (S.D. Fla. Dec. 29, 2010) (noting that cases that “involve health and safety

  issues . . . undoubtedly increase the potential for irreparable harm if a delinquent franchisee is not”

  enjoined), report and recommendation adopted, No. 10-20480-CIV, 2011 WL 677374 (S.D. Fla.

  Feb. 16, 2011). Plaintiff has therefore established that it has suffered and will continue to suffer

  irreparable, non-monetary harm if Defendants continue to operate under Plaintiff’s Medicare

  provider number and hospice license. Cf. Winmark Corp., 32 F. Supp. 3d at 1223 (concluding that

  there was no threat of irreparable harm sufficient to warrant a mandatory injunction where the

  harm claimed was an inability to determine the amount of royalties owed due to the breach of the

  franchise agreement).10 As such, the Court concludes that the heightened burden required for

  issuance of a mandatory injunction is met here.

          In addition, the Court concludes that the balance of harms weighs in Plaintiff’s favor.

  “Generally, a franchisee that has breached the terms of its franchise agreement cannot then

  complain of harm from an injunction to prevent further violations of the agreement.” Winmark

  Corp., 32 F. Supp. 3d at 1224; see also Cajun Glob. LLC, 283 F. Supp. 3d at 1331.



  10
     A mandatory injunction would also allow Plaintiff to preserve the continued operation of its hospice
  business, by ensuring that employees are paid and that services are adequately provided while this litigation
  is ongoing. Cf. Peterbrooke Franchising of Am., LLC v. Miami Chocolates, LLC, No. 16-20417-CIV, 2016
  WL 8787063, at *11 (S.D. Fla. June 29, 2016) (“[O]ther than the alleged breach of the Franchise Agreement
  related to the failure to adopt the new POS system, Plaintiff has failed to present any evidence that (1)
  Defendants are currently infringing upon PFA’s trademarks or purported trade dress; or (2) Defendants’
  continued operation has caused any harm whatsoever to the goodwill associated with the Peterbrooke brand.
  Indeed, the record supports the opposite conclusion. The issuance of a mandatory injunction would require
  Defendants to close their store, surrender their business, and cause employees to lose their jobs. Thus, in
  light of PFA’s failure to demonstrate that it will suffer any actual or imminent irreparable harm absent
  enjoinment, the balance of harm actually tips in favor of the Defendants.”), report and recommendation
  adopted, No. 16-20417-CIV, 2016 WL 8787064 (S.D. Fla. Aug. 8, 2016).


                                                       37
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 38 of 43
                                                              Case No. 19-cv-62412-BLOOM/Valle


         Although the Court recognizes that Defendants will suffer financial losses if a
         preliminary injunction issues, that harm is a result of Defendant’s own failure to
         comply with numerous requirements of their [] franchise agreements. Weighing
         Defendants’ self-inflicted injury against Plaintiffs’ immeasurable losses to its hard-
         earned goodwill, the Court finds that the balance of harms weighs decisively in
         favor of granting the requested injunctive relief.

  Dunkin’ Donuts Franchised Restaurants LLC v. D&D Donuts, Inc., 566 F. Supp. 2d 1350, 1361-

  62 (M.D. Fla. 2008); see also Sylvan Learning Inc. v. Learning Sols., Inc., 795 F. Supp. 2d 1284,

  1303 (S.D. Ala. 2011) (“Harm resulting from Defendants’ failure to comply with the [Franchise]

  Agreement is a ‘self-inflicted injury’ which is decisively outweighed by the immeasurable loss to

  [Plaintiff’s] goodwill.”). Additionally, “Any harm suffered by Defendants resulting from the

  enforcement of the post-termination obligations . . . is [also] ‘self-inflicted’ injury caused by

  Defendants’ breach of the [Livingston Franchise] Agreement and is outweighed by the

  consideration that Defendants knowingly agreed to such obligations” when operating under and

  benefitting from the Agreement’s terms. Sylvan Learning Inc., 795 F. Supp. 2d at 1303.

         Finally, “[a]s a matter of public policy, enforcement of contract terms is favored as long as

  said terms are not oppressive, onerous, or otherwise unconscionable.” Great Am. Ins. Co. v. Conart

  Inc., No. 1:05-cv-038(WLS), 2006 WL 839197, at *6 (M.D. Ga. Mar. 29, 2006); see also Sylvan

  Learning Inc., 795 F. Supp. 2d at 1304. Further, Plaintiff here has established that the requested

  preliminary injunction against Defendants is not against the public interest because “[t]he public

  interest is served by supporting contractual enforcements that fortify the franchise system itself.”

  Cajun Glob. LLC, 283 F. Supp. 3d at 1331 (citing Burger King Corp. v. Majeed, 805 F. Supp. 994,

  1006 (S.D. Fla. 1992)).

         Accordingly, Plaintiff has sufficiently established that a preliminary injunction is

  warranted as to its post-termination obligations and step-in rights under the Livingston Franchise

  Agreement. Thus, the Preliminary Injunction Motion is granted as to this issue.



                                                  38
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 39 of 43
                                                                  Case No. 19-cv-62412-BLOOM/Valle


          3. Preliminary Injunction Bond

          Finally, Plaintiff suggests that a bond of $150,000.00 is appropriate in this case due to the

  strength of its claims and because, according to Plaintiff, “it is unlikely that Interim will need to

  secure costs for Defendants as a result of filing” the Preliminary Injunction Motion. ECF No. [30]

  at 19-20. Notably, Defendants make no mention of any opposition to Plaintiff’s request in their

  Response.

          “The court may issue a preliminary injunction or a temporary restraining order only if the

  movant gives security in an amount that the court considers proper to pay the costs and damages

  sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P.

  65(c). The Eleventh Circuit has explained that “it is well-established that ‘the amount of security

  required by the rule is a matter within the discretion of the trial court . . . [, and] the court may elect

  to require no security at all.’” BellSouth Telecomm., Inc. v. MCIMetro Access Transmission Servs.,

  LLC, 425 F.3d 964, 971 (11th Cir. 2005) (alteration in original) (quoting City of Atlanta v. Metro.

  Atlanta Rapid Transit Auth., 636 F.2d 1084, 1094 (5th Cir. Unit B Feb. 1981)); see also Corrigan

  Dispatch Co. v. Casa Guzman, S.A., 569 F.2d 300, 302-03 (5th Cir. 1978). “The burden of

  establishing a rational basis for the amount of a proposed bond rests with the party seeking

  security.” Medi-Weightloss Franchising USA, LLC v. Sadek, No. 8:09-cv-2421-T-24MAP, 2010

  WL 1837767, at *8 (M.D. Fla. Mar. 11, 2010) (citing Continental Grp., Inc. v. KW Property

  Mgmt., LLC, No. 09-60202-CIV, 2009 WL 3644475, at *6 (S.D. Fla. Oct. 30, 2009) (“The ‘burden

  is on the party seeking security to establish a rational basis for the amount of a proposed bond.’”)),

  report and recommendation adopted, No. 8:09-cv-2421-T-24MAP, 2010 WL 1837764 (M.D. Fla.

  Apr. 29, 2010). “The determination of the amount of the injunction bond, however, lies within the

  sound discretion of the Court.” Id. (citing Carillon Importers, Ltd. v. Frank Pesce Int’l Grp. Ltd.,




                                                      39
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 40 of 43
                                                               Case No. 19-cv-62412-BLOOM/Valle


  112 F.3d 1125, 1127 (11th Cir. 1997) (“The amount of an injunction bond is within the sound

  discretion of the district court)).

          In the instant case, because the Court has concluded that Plaintiff is entitled to entry of a

  preliminary injunction in its favor, and because Defendants have failed to voice any opposition to

  the proposed bond amount, the Court will exercise its discretion and require that Plaintiff post

  security in the amount of $150,000.00.

      C. MOTION TO STAY

          Lastly, Defendants seek a stay in this case, pending the resolution of their Motion to

  Dismiss and due to IHSL’s ongoing Chapter 11 bankruptcy proceedings. Given the Court’s

  resolution of Defendants’ Motion to Dismiss above, the request to stay these proceedings on this

  basis is denied as moot. Moreover, Defendants’ argument that the Court should stay this case due

  to IHSL’s bankruptcy, consistent with its prior order, ECF No. [27], misses the mark. This Court

  stayed the proceedings against IHSL, and against Burden as the shareholder and operator of IHSL,

  because any relief granted in Plaintiff’s favor against Burden, as the shareholder of IHSL,

  regarding the Medicare license would necessarily impact IHSL and its assets — a result that is

  clearly contrary to the purpose of an automatic stay in bankruptcy proceedings.

          Here, on the other hand, IH Hospice is a separate corporate entity from IHSL, and the

  requested relief against IH Hospice, and against Burden as sole shareholder of IH Hospice, would

  not affect or frustrate the automatic stay in IHSL’s ongoing bankruptcy. That IHSL and/or Burden

  owns the stock to IH Hospice does not eliminate IH Hospice’s independent existence and separate

  corporate structure such that it would fall under the protection of IHSL’s automatic stay. See

  Holmes v. Gainey Transp. Servs., Inc., No. CIVA 5:08-cv-422HL, 2008 WL 5412334, at *1 (M.D.

  Ga. Dec. 24, 2008) (“This [bankruptcy] statute . . . does not automatically stay judicial proceedings




                                                   40
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 41 of 43
                                                              Case No. 19-cv-62412-BLOOM/Valle


  against nonbankrupt third parties or codefendants. Only in ‘unusual circumstances’ do courts

  extend the automatic stay to nondebtor codefendants.” (citing In re S.I. Acquisition, Inc., 817 F.2d

  1142, 1147 (5th Cir. 1987); Teachers Ins. and Annuity Ass’n of Am. v. Butler, 803 F.2d 61, 65 (2d

  Cir. 1986); Willford v. Armstrong World Indus., Inc., 715 F.2d 124, 126-27 (4th Cir. 1983);

  McCartney v. Integra Nat’l Bank N., 106 F.3d 506, 510 (3d Cir. 1997); A.H. Robins Co. v. Piccinin,

  788 F.2d 994, 999 (4th Cir. 1986)). Accordingly, Defendants’ request to stay this action due to the

  automatic stay in IHSL’s ongoing Chapter 11 bankruptcy proceeding is denied.

    IV. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Defendants’ Motion to Dismiss, ECF No. [40], is DENIED.

             2. Plaintiff’s Preliminary Injunction Motion, ECF No. [30], is GRANTED in part

                 and DENIED in part as follows:

                     a. Defendants IH Hospice and Burden, their agents, servants, and employees,

                         and those people in active concert or participation with them, are

                         RESTRAINED AND ENJOINED from: (i) Using the Interim Proprietary

                         Marks or any trademark, service mark, logo or trade name that is

                         confusingly similar thereto; (ii) Otherwise infringing upon [Plaintiff’s]

                         Proprietary Marks or using any similar designation, alone or in combination

                         with any other components; (iii) Causing a likelihood of confusion or

                         misunderstanding as to the source or sponsorship of IH Hospice and

                         Burden’s businesses, goods, or services; and (iv) Causing a likelihood of

                         confusion or misunderstanding as to IH Hospice and Burden’s affiliation,




                                                  41
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 42 of 43
                                                            Case No. 19-cv-62412-BLOOM/Valle


                      connection, or association with Interim and its franchisees or any of their

                      goods and services.

                  b. Defendants IH Hospice and Burden, their agents, servants, and employees,

                      and those people in active concert or participation with them, must allow

                      Plaintiff to enforce its step-in rights, as articulated in Section 17 of the

                      Livingston Franchise Agreement, and must assign to Plaintiff the licenses,

                      permits, certificates of need, and other authorizations, including the

                      assignment of the Hospice License and Medicare provider number.

                  c. Plaintiff shall post a bond in the amount of $150,000.00, as security.

           3. Defendants’ Motion to Stay, ECF No. [33], is DENIED.

           4. The Clerk of Court is directed to REOPEN the above-styled case so that this

              litigation may proceed against Defendants Interim Healthcare Hospice, Inc. and

              Julia Burden, only in her capacity as sole shareholder of IH Hospice. The Court

              will separately enter a Scheduling Order setting all trial and pre-trial deadlines.

           5. This case, as it relates to Defendant Interim Healthcare of Southeast Louisiana, Inc.

              shall remain STAYED, and no decision shall be rendered against Defendant

              Interim Healthcare of Southeast Louisiana, Inc., and Defendant Julia Burden, only

              in her capacity as shareholder of Interim Healthcare of Southeast Louisiana, Inc.,

              until the Bankruptcy Court grants relief from the automatic stay or the stay lapses.

           6. All pending deadlines as they relate to Defendant Interim Healthcare of Southeast

              Louisiana, Inc., and Defendant Julia Burden, only in her capacity as shareholder of

              Interim Healthcare of Southeast Louisiana, Inc., shall remain STAYED.




                                                42
Case 0:19-cv-62412-BB Document 44 Entered on FLSD Docket 06/10/2020 Page 43 of 43
                                                    Case No. 19-cv-62412-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, on June 10, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          43
